DETAILED ACTION
	This office action is in response to the arguments and amendment submitted on    02/08/21.         

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Downton et al. (U.S. 2012/0160565 A1) who teaches a control valve for a steering assembly of a drill string, the control valve comprising:  a first valve element including an orifice, the first valve element being movable by actuation by a motor; and a piston, a flow channel and a steering pad, but fails to disclose or suggest a standoff controller operable to rotate the first valve element at a constant rotational speed via the motor, the standoff controller disposed between the motor and the first valve element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M. C. P./ 
Examiner, Art Unit 3672
02/16/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672